The Chancellor.
The bill is filed by James V. Crammer against the Atlantic City Gas and Water Company, to restrain it from continuing a nuisance of nauseous and noisome odors from its gas works, causing injury and discomfort to, him and his family, dwelling in his house opposite to those works. The answer, amongst other things, sets forth the origin of the company and its powers, its action under those powers, its acquisition of the land on which its works are situated, the natural condition of that land, its improvement by the company, the then condition of the property now occupied by the complainant, the existence of a merely temporary nuisance from refuse matter (which it says is now abated),' created by the company shortly before the bill was filed, and the fact that the bill was filed while the company was engaged in abating that nuisance. It also states that the company’s works have been constructed at a great cost, and that to restrain it from manufacturing gas there would inflict great injury upon it. The complainant moves, on notice, to strike out all those statements, on the ground that they are not responsive, and are impertinent and irrelevant. The matters objected to are none of them, except the statement in regard to the existence of the temporary nuisance, and the abatement thereof, responsive to the allegations or charges of the bill, and none of them, with the exception just *78mentioned, is in anywise necessary to the defence, which is that the nuisance caused by the refuse matter has been abated, and that the defendant has caused none since. All the parts of the answer mentioned in the notice, except the two sections which have reference to the nuisance from the refuse, will be stricken out, with costs.
The direction of the two hundred and fourteenth rule, that the formal clauses therein mentioned shall be omitted from answers, has not been observed. These clauses, therefore, will be stricken out of this answer.